IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41655

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 617
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 10, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RYAN WAYNE KANADY,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of ten years, with two years
       determinate, for felony domestic violence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Erik R. Lehtinen, Chief,
       Appellate Unit; Abel J. Thomas, Limited License Legal Intern, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Ryan Wayne Kanady pled guilty to felony domestic violence. Idaho Code §§ 18-903,
18-918(2). The district court sentenced Kanady to a unified term of ten years, with two years
determinate. Kanady appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing



                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kanady’s judgment of conviction and sentence are affirmed.




                                                   2